DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PLEASE NOTE:  Numerous limitations in the claims below (which are specifically noted in the individual claim rejections) are mere recitations of the intended use of the claimed semiconductor device.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 18 1 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); See MPEP §2114.  

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-5 and 8-22) in the reply filed on 2-22-2022 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites the limitation “at least two of said memory select transistors.”  There is insufficient antecedent basis for this limitation in the claim as only a single select transistor is claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widjaja (US 2013/0015517).
[claim 22] A semiconductor memory device (fig. 202A/B, [1248]) comprising a semiconductor device as a memory select transistor (transistor of gate 164, fig. 202A which is select gate, [1253]) and a memory element (e.g. 160, fig. 202A which is a floating gate of a memory cell [1254]), wherein said memory select transistor comprises a floating body region (124, fig. 202a, [1253]).

Claim(s) 1-5, 8, 9, 11-13, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Widjaja (US 2013/0015517).
[claim 1] A semiconductor device (fig. 215A/B, [1305]) configured to function as a memory select transistor (transistor of gate 264, fig. 215A is select gate, [1313]) with increased on-state drain current; said semiconductor device comprising: a substrate 
[claim 2] The semiconductor device of claim 1, wherein an amount of on-state drain current enhancement of said semiconductor device functioning as said memory select transistor connected to at least one memory element is governed by an amount of voltage applied to said buried layer  (See Intended Use Note above, note that although not required in a device claim, [1320]-[1384] and fig. 218-228 describe specific possible operations of prior art Widjaja’s device) .
[claim 3] The semiconductor device of claim 1, wherein a relatively low voltage applied to said buried layer governs said semiconductor device to function as a conventional MOSFET (metal-oxide-semiconductor field effect transistor) (See Intended Use Note above, note that although not required in a device claim, [1320]-[1384] and fig. 218-228 describe specific possible operations of prior art Widjaja’s device); and 
[claim 4] The semiconductor device of claim 3, wherein a relatively intermediate high voltage applied to said buried layer higher than said relatively low voltage and lower than said relatively high voltage, but sufficient to turn on a vertical bipolar junction transistor (BJT) formed by said buried layer, said body and said source region (npn stack is formed by these layers in fig. 215A), turns on a lateral BJT formed by said source region, said body and said drain region (npn regions formed by these layers in fig. 215A), resulting in increased on-state drain current at high gate voltage (See Intended Use Note above, note that although not required in a device claim, [1320]-[1384] and fig. 218-228 describe specific possible operations of prior art Widjaja’s device).
[claim 5] The semiconductor device of claim 4, wherein said on-state drain current comprises a sum of current from a MOS transistor formed by said source region, said gate and said drain region, and current from said lateral BJT (See Intended Use Note above, note that although not required in a device claim, [1320]-[1384] and fig. 218-228 describe specific possible operations of prior art Widjaja’s device).
[claim 8]  The semiconductor device of claim 1, wherein a charge trap layer directly contacts at least one of said source region and said drain region (e.g. 262/260/242 at the corner contacts source 218, fig. 215A).
[claim 9] The semiconductor device of claim 1, wherein a charge trap layer indirectly contacts at least one of said source region and said drain region via a thin interfacial oxide layer (e.g. if 260 is charge trapping layer [1377] and 262 is the interfacial oxide [1312] in fig. 215A .
 [claim 11] The semiconductor device of claim 1, further comprising an energy band offset region located at  least one of: a location between said source region and said body, and a location between said drain region and said body (inherent in order to form a pn barrier between the body and source/drain [1345][1361]).
[claim 12] The semiconductor device of claim 11, wherein said energy band offset region comprises a valence band offset material [1345][1361], fig. 215A.
[claim 13] The semiconductor device of claim 1, further comprising a recombination center located at least one of: a location between said source region and said body, and a location between said drain region and said body (inherent when pn barrier is present for the transistor to function).
 [claim 18] The semiconductor device of claim 1, wherein said at least one memory element comprises resistive switching memory (RRAM) (note that memory device has a charge trapping layer which operates on the amount of resistance in the charge trapping layer), phase change memory (also known as PCM, PRAM, PCRAM), Chalcogenide memory (CRAM), or magnetoresistive memory (MRAM).
[claim 20] The semiconductor device of claim 1, wherein at least two of said memory elements are connected to one said memory select transistor for 1T-nM architecture (if n=1 for example, fig. 215A).
[claim 21] The semiconductor device of claim 20, wherein said memory elements are three-dimensionally stacked (e.g. control gate 240 [1314] is tacked on charge trapping layer 260 [1377]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 2013/0015517) in view of Han (WO 2016/176248).
Widjaja discloses the device of claim 1 but does not expressly disclose that a metal silicide is at a junction of the body/source or body/drain.
Han discloses a semiconductor memory device wherein a metal silicide is at a junction of the body/source or body/drain [00282].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Han’s metal silicide at Widjaja’s source/body and drain/body junction in order to facilitate majority carrier recombination ([00282] of Han).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Widjaja (US 2013/0015517) in view of Han (WO 2016/176248).
Widjaja discloses the device of claim 1 but does not expressly disclose forming recombination centers at the source/body or drain/body junctions with deep level gold or platinum impurities or crystalline defects formed by ion implantation of Si ions, Ge ions or Ar ions.
Han discloses a semiconductor memory device wherein recombination centers are formed at the source/body or drain/body junctions with deep level gold or platinum impurities or crystalline defects formed by ion implantation of Si ions, Ge ions or Ar ions [00284].
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Han’s recombination center formation methods at Widjaja’s source/body and drain/body junctions in order to facilitate majority carrier recombination ([00284] of Han).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898